                        The motion to seal is GRANTED temporarily. The Court will assess whether to
David W. Mitchell
DavidM@rgrdlaw.com      keep the materials at issue redacted when deciding the underlying motion. Lead
619-338-3847            Plaintiffs should strive to ensure that all redactions are narrowly tailored to whatever
                        considerations justify sealing notwithstanding the presumption in favor of public
                        access. See generally Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20
                        (2d Cir. 2006). The Clerk of Court is directed to terminate ECF No. 597.
                                                May 27, 2021
                                                                   SO ORDERED.

                                                                                                  VIA ECF

The Honorable Jesse M. Furman
United States District Court
  for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                                       May 28, 2021
New York, NY 10007

           Re:      City of Providence, Rhode Island v. BATS Global Markets, Inc., 14-cv-2811-JMF,
                    Letter Motion to Seal

Dear Judge Furman:

        We write on behalf of the Lead Plaintiffs in the above-referenced matter to request that the
Court authorize the sealed filing of Lead Plaintiffs’ motion for class certification and the supporting
materials. The proposed filing, which we are still finalizing, contains a significant amount of
information designated by one or more defendants as Confidential or Highly Confidential under the
Protective Order (ECF No. 402). Accordingly, Lead Plaintiffs request that the Court allow the
information to be filed under seal.

       Lead Plaintiffs intend to file a public, redacted version of the brief and certain supporting
materials that are not confidential.

           We appreciate Your Honor’s consideration in this matter.

                                                  Sincerely,




                                                  DAVID W. MITCHELL

DWM:

4812-0497-9436.v1
